Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
Claim Status
In response to the amendment filed 5/5/2021 claim 9 has been amended. Claims 9-18 are pending and under examination.
Response to Arguments
Applicant’s arguments, see Applicant’s Argument, filed 5/5/2021, with respect to the benefit of the priority of the earlier filed application 14/283,587 have been fully considered and are persuasive.  In particular, Examiner appreciates the Applicant’s efforts to amend the claims to remove the term “vocational preference”. Also, Examiner agrees that it has been well-known or inherently teaches that the registration process requires the identification of the registrant. Although Applicant only shows the enablement with the known knowledge, Examiner reconsidered and found that the 587 application would provide the written description support as well with given well-known fact. 
However, upon further consideration, a new finding is made with regard to the limitation “(g) only providing results of the search for employment offers and training courses provided to the CMS by the businesses having a geolocation that matches the geolocation of the person based upon the partitioning of step (e).” See infra priority analysis for further detail. Examiner respectfully requests written description support in the next response. A question as to whether a specification provides an adequate written description may arise in the context of determining … whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386. MPEP 2163. 
Applicant's next arguments filed 5/5/2021 related to 101 rejections have been fully considered but they are not persuasive. In particular, Applicant argued that, “partitioning [] is substantially more than merely automating human activity.”1 Examiner respectfully disagrees. Claim 9 recites the limitation “(e) partitioning the portal according to a geolocation of a computerized appliance of the computerized appliances used by the person to access the portal.” The specification does not cite any single instance of improving such architectural improvement in this application. Instead, under the broadest reasonable interpretation, the limitation “partitioned by geolocation” is interpreted as mere data indicating geographical filters of courses2. The specification consistently refers the “portal” as a single instance hosted in a server, and fails to even describe any technical improvement of “partitioned by geolocation.”
Applicant’s other arguments with respect to claim(s) 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 609 in FIG. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/283,587, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the non-Final Office Action mailed 2/26/2016 of ‘587 application set forth the ground of rejections or 35 USC 112(a) written description requirement.3 To overcome the ground of rejections, Applicant filed Continuation-in-Part 
Given the lack of the priority benefit, the U.S. Patent Application Publication 2014/0377726, the published Applicant’s prior application, is considered a prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "may" or “such that students may” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the person’s stated vocational preference" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 9 recite(s) providing a registration procedure at the portal enabling a person of the persons to register to services, the registration procedure enabling creation of an account by the person establishing at least identification of the person and providing an aptitude testing procedure for the person to determine a vocational aptitude; submitting and storing at least the training courses and employment offers; partitioning according to a geolocation of the computerized appliance used by the person (f) performing a search by the person for at least one employment offer and training course that is compatible with the person's stated vocational preference 
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “computerized server”, “wide-area network”, “data repository”, “processor”, “non-transitory medium”, “portal”, “computerized appliances” and “content management system (CMS)” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to survey vocational preference/assess aptitude test, and searching for employers or trainings associated with the vocational preference, ex. job training, which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements: “computerized server”, “wide-area network”, “data repository”, “processor”, “non-transitory medium”, “portal”, “computerized appliances” and “content management system (CMS)”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “computerized server”, “portal”, “computerized appliances” or “content management system (CMS)” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: “wide-area network”, “data repository”, “processor”, and “non-transitory medium” are performing generic computer functions routinely used in computer applications and well-known. See MPEP 2144.03 Section C. The “wide-area network”, “data repository”, “processor”, and “non-transitory medium” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized invention. Id. Furthermore, the retrieving/storing data via network is merely extra-solution activity and does not meaningfully limit the claim. The processed data is delivered in some manner and doing so with generic computer function is not an 
Claim(s) 10-18 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “audio files/video/text document” [claim 13] and “download” [claim 14], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The Applicant’s specification provides that the elements are well-known as well. In particular, generic data type for storing data and transmitting to user device by downloading are each functional generic computer components that perform the generic functions of displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. Applicant’s own specification merely describes the additional elements at a relatively high-level, without 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (U.S. Patent Application Publication 2014/0377726), hereinafter Rao, in view of Avats (U.S. Patent Application Publication 2015/0248649).
Regarding claim 9, Rao discloses an educational server system and method provided by an educational server system, comprising the steps of: 
(a) connecting a computerized server to a wide-area network, coupled to a data repository and having a processor executing software from a non-transitory medium (FIG. 1); 
(b) providing a portal by the software at the server enabling persons and businesses to access the portal via computerized appliances connected to the wide area network (vocational education portal software 100 in FIG. 1; ¶0016); 
(c) providing a registration procedure at the portal enabling a person of the persons to register to services provided by the computerized server, the registration procedure enabling creation of an 
(d) accessing a content management system (CMS) by the businesses via the portal submitting and storing at least the training courses and employment offers (¶0019: “local businesses may create course to be accessed by local students”); 
(e) partitioning the portal according to a geolocation of a computerized appliance of the computerized appliances used by the person and businesses local to the person, enabling the businesses local to the person to create courses to be accessed by local students, and later employment features may be used by the system to match students with open employment opportunities in the geolocation that is local to the person and local to the businesses, such that students may not have to relocate to accept employment opportunities; (¶0019: “the portal is partitioned by geolocation so that local businesses may create course to be accessed by local students”); 
(f) performing a search by the person via the portal for at least one employment offer and training course in the data repository that is compatible with the person's stated vocational preference or determined, vocational aptitude derived from the aptitude testing (204 in FIG. 2; ¶0018: “If the student has a specific trade or specific skill they wish to expand, they may search courses 204 available for that specific trade or vocation.  Alternatively, if the student does not have a specific trade in mind, the portal may recommend a trade and competency level based on the results of an aptitude test 205.”).
Rao further discloses matching students with open employment opportunities in the geolocation that is local to the person and local to the businesses based upon the partitioning of step (e) 
Avats discloses recommending training programs (Abstract) comprising determining at least identification of the person, and a vocational preference, if any, for the person (¶0239: “employment opportunities, such as shifts and/or opportunities that suddenly become open in the course of a working day, can be filled nearly immediately by simply accessing a mobile device, activating the system app and searching for qualified and available employees whom are within a desirable geographic location so to fill the immediate need directly.”; ¶0061: “The term "situated" and the like as used herein, refers to the presence and availability of a subscriber user within a specified geographical location so that the geographical location in which the subscriber user is located fulfills the job requirements specified in one or more job opportunities posted on the system application.”; ¶0062; ¶0068: “The term "potential employee subscriber user", "potential professional subscriber user" and the like as used herein refers generally to an employee or professional subscriber user whom possesses professional qualifications and job skills that match the requirements outlined in a job posting created by an employer/client subscriber user.  The term also includes an employee or professional subscriber user that is able to conduct work toward the one or more job opportunities within the day and time schedule requirements and further, includes an employee subscriber user that is located, geographically, within a desirable vicinity to the one or more job opportunities as outlined in the job requirement descriptions posted by the employer subscriber user.”; ¶0236: “The retention or hiring of Professionals by subscriber users is 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Rao by adding the locastion based recommendation features as taught in Avats in order to fill the job needs nearly immediately (¶0239 of Avats).

Regarding claim 10, Rao further discloses an evaluation procedure as a part of the training course in which the first person is engaged, the evaluation procedure determining and storing a performance level for the person (209 in FIG. 2; ¶0020).

Regarding claim 11, Rao further discloses that, if the performance attains a preset threshold level, the person and a business enterprise sharing the same geographic region, and which enterprise is associated with the training course, are connected, enabling the person and a representative of the enterprise to communicate (¶0022: “From this network the student may gain internships or employment 213 from local businesses seeking certified students in a specific trade.”).

Regarding claim 12, Rao further discloses that the training courses are developed by and provided by individual ones of the business enterprises (¶0019: “The courses and corresponding resources 207 are created and provided by businesses 208.”).

Regarding claim 13, Rao further discloses that the training courses comprise one or more of audio files, videos, and text documents (¶0019: “the student has access to a plurality of resources 207, including training materials, documents, videos, and audio files.  The resources further include video 

Regarding claim 14, Rao further discloses that the audio files, videos and text documents may be downloaded from the data repository by the person and used off-line (¶0019: “the student has access to a plurality of resources 207, including training materials, documents, videos, and audio files.  The resources further include video lectures, interactive multimedia workbooks, an interactive 3D glossary, simulation training and evaluations.”).

Regarding claim 15, Rao further discloses that, in the evaluation procedure, a certification is created and stored, attesting to achievement of mastery of the training course by the person, and is made accessible by the person to be downloaded (¶0020).

Regarding claim 16, Rao further discloses a procedure establishing a mentor program between the business enterprise and the person (¶0022: “Likewise, the student may network with peers 212 to further their skills and career by searching for other employment opportunities online.”).

Regarding claim 17, Rao further discloses a procedure for engaging the person as an employee of the business enterprise (¶0022: “From this network the student may gain internships or employment 213 from local businesses seeking certified students in a specific trade.”).

Regarding claim 18, Rao further discloses that, in step (d) a learning management system, advertising management system and job management system are accessed by the businesses (¶0022: “the student has access to a network 211, which connects local businesses 208 to certified students in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 5/5/2021, p. 7.
        2 Spec. 6. “In one embodiment the portal is partitioned by geolocation so that local businesses may create course to be accessed by local students, and later employment features may be used to match students with open employment opportunities locally, such that students may not have to relocate to accept employment opportunities.”
        3 Application No. 14/283,587, Non-Final Office Action mailed 2/26/2016, pp. 4-5 “7. Additionally, even if it is assumed that a server, computer, laptop or smartphone is inherent for implementing any of the shown “units,” none of Figures 1 -3 provides a sufficient algorithm corresponding to each of the claimed functions. In this instance, the structure corresponding to the claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. Therefore, the provisional specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions. Because independent claims 1 & 7 in this case are not supported by the provisional specification, neither are dependent claims.
        
        8. The non-provisional application likewise fails to support algorithms or acts such as: searching courses; creating courses (by local businesses); providing geographical tools or geolocation services for determining a geographic location for the person; guiding a person to courses based on an aptitude test; auto-suggesting a language; searching for employment; networking with peers; or providing a certification based on successful completion of a vocational course, curriculum, or assessment test. See §2106.01(1).”